DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.       Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3. 	Applicant's amendment filed on 1/14/22  has been entered and made of record. 
In response to applicant’s amendment  claims 1, 2, 6  have been amended.
Claims 1 – 6, are pending in the application .  
Applicant has amended claim 1 and 6  to overcome 35 USC § 101  rejection. Therefore, the rejection under 101 has been withdrawn. 
In response to applicant’s submission of Replacement Drawings  filed  and a copy of substitute specification, filed on 1/14/22  has been accepted . 
Response to Argument
4. 	Applicant's arguments, see page  7 - 8, of the remark filed  on 1/14/22, with respect to rejection  under 35 U.S.C. 101  of claims 1-6 has been withdrawn .  



 Allowable Subject Matter  
5.	The following is an examiner's statement of reasons for allowance:
 	Claims  1- 6,  are allowed . The present invention is directed to an analysis method for a crack rate of an electrode active material of an electrode for a secondary battery, comprising the steps of: forming an electrode including an electrode active material, a binder, and a conductive material; impregnating the electrode with a resin and visualizing material regions including the electrode active material, the binder, and the conductive material which are included in the electrode, and a pore region; cutting the electrode and forming an electrode cross-section sample; photographing a cross section of the electrode cross-section sample using a scanning electron microscope and obtaining a cross-sectional image; performing primary image processing on the cross-sectional image and extracting total surface area pixels of the electrode active material; performing secondary image processing on the cross-sectional image and extracting total boundary pixels of the electrode active material; and calculating a crack rate of the electrode active material of the electrode in the cross- sectional image  according to Equation 1,  A crack rate (%) of an electrode active material = {( the total boundary pixels of the electrode active material which are extracted from the cross-sectional image/ the total surface area pixels of the electrode active material which are extracted from a-the cross-sectional image x 100} ( as required by claim 1 and 6). The closest prior art to  Chen et al., ( US PGPUB NO. 20200105629) discloses a  method includes: forming overlay structures at scribe lines of a wafer, each 
side of a die region of the wafer is disposed with at least one of the overlay 

at least one recess disposed above the feature, the feature and the recess are 
respectively disposed at a first and second layers of the wafer, the recess 
exposes a portion of the feature vertically aligned with the recess; acquiring 
an image of the overlay structures; measuring a first dimension and a second 
dimension of a first portion and a second portion of the recess, respectively; 
determining an overlay between the first and second layers of an edge region of 
the wafer based on an average of differences between the first and second 
dimensions; and modifying a subsequent lithography step to compensate for the  overlay.
 He et al., (US PGPUB NO. 20140064596 ) discloses  Methods and systems for descriptor guided fast marching method-based image  analysis and associated systems are disclosed.  A representative image processing method includes processing an image of a microelectronic device  using a fast-marching algorithm to obtain arrival time information for the image.  The arrival time information is analyzed using a targeted feature descriptor to identify targeted features.  The detection of defects is facilitated by segmenting the image.  The segmented image can be analyzed to identify targeted features which are then labeled for inspection. The prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. These features in combination with other features in claim 1 and 6,  are not taught or suggested by the art of record. Additional searches did not find prior art of record (s). Therefore, the rejection has been withdrawn and claims  1 – 6  has been allowed.


6.	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled, comments on statement of reasons for allowance.


















Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Sheela C Chawan/
Primary Examiner, Art Unit 2669